DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 7/1/2021 has been entered. Note the finality of the previous Office action has been withdrawn.
Claims 1-7 and 9-15 remained pending and are allowed (see below). 

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance (see MPEP section 706.07(f)). During a conversation conducted on 7/7/2021, Brendan O’Dea authorized the following examiner’s amendment and requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 09-0528 the required fee of $ 200 for this extension. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


-Claim 6, line 2, “products along a path of travel through” is changed to -- products along a path of travel on a product conveyor through--
-Claim 7, line 2 “along a path parallel” is changed to --along a path substantially parallel--
-Claim 15, line 3, “packing” is changed to --packaging--
-Claim 15, line 3, “station comprises” is changed to --station comprising--


Allowed Claims / Reasons for Allowance
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 6, and 12, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. 
Specifically, regarding Claims 1 and 12, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention.
Attention can be brought to the prior art references of Gentry (US Patent 3,127,720-previously cited), Brown (US Patent 6,550,608- cited in IDS), and May (US Patent 9,776,750- cited in IDS).
First, when considering Gentry and Brown, Gentry, as modified by Brown, discloses several features of the claimed invention (see the rejections in the Non-Final Rejection mailed 12/4/2020). However, Gentry, as modified, fails to at least explicitly disclose a release point wherein the carton lugs and lugs of the overhead lug conveyor are arranged such that when the blanks are released by the carton lugs Gentry such that the carton lugs and lugs of the overhead lug conveyor are arranged to perform such functions without the use of improper hindsight drawn from Applicant’s own specification as motivation. This feature in combination with the remaining features of Claims 1 and 12, render the claimed inventions patentably distinguishable over Gentry, in view of Brown.
Further when considering Brown alone and the prior art embodiment shown in Figure 1, Brown discloses a carton feeding system (Figure 1) comprising a picking assembly, a chute/transfer conveyor (4), a overhead lug conveyor (6) wherein both conveyors extend downwardly towards the product conveyor for placing carton blanks (3) in registration with the products (Col 1, lines 35-54). Further, although the embodiment of Figure 1 of Brown does not explicitly disclose the claimed rates of movement or the further wrapping station, these features would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated to ensure proper registration between the blanks and products and form a wrapped package thereof. Further, one could reasonably view the belt/chain of “transfer conveyor 4” as a chute or alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a chute to ensure proper alignment of the blanks during the feeding thereof. However, Brown, one would not have readily incorporated a chute comprising carton lugs and which extends past a release point where the blanks are released from the carton lugs and engaged and moved by the lugs of the overhead conveyor along the same chute. Such a modification would have required improper hindsight drawn from Applicant’s disclosure as motivation to modify Brown in this manner.
Note Paragraph 0047 of Applicant’s specification mentions “a substantially smooth transition and control of the speed of the carton blanks can be provided with the rate of movement of the carton blanks being controlled while the carton blanks are still within the feeder and prior to their being moved into registration with their corresponding or associated products or groups of products” as a result of the claimed chute and release point configuration and therefore repositioning of the chute and release point would not merely have been a choice of design as Applicant provides an advantage and purpose of such positioning.
Lastly, attention can be brought to the teachings of May (US Patent 9,776,750) which disclose several features of the claimed invention including a picking assembly (18; Figure 1), a carton chute (19) comprising carton lugs (31; Figures 3, 5; Col 5, lines 40-44), and a overhead conveyor (21), however, May at least fails to disclose the overhead conveyor (21) comprising lugs and fails to explicitly disclose the May by incorporating lugs onto the overhead conveyor and further configured the carton lugs to release the blanks at a point where the incorporated overhead lugs would engage and further continue the blanks movement along the chute without significant structural changes to the invention of May which would also require improper hindsight drawn from Applicant’s own disclosure as motivation.
Therefore, in conclusion, the claimed invention of both Claims 1 and 12, are viewed as allowable over the prior art. Note that the method of Claim 6 comprises the corresponding method steps associated with the features outlined above in Claims 1 and 12 and therefore is also viewed as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Pierce (US Patent 3,142,232) discloses a carton feeding system with a picking assembly and carton lug conveyors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/7/2021